The defendant the Coalecon Company, Inc., under a conditional sale contract reserving title in *Page 14 
the seller until payment had been made, sold to the defendant the Beverly Development Corporation, certain gas ranges to be installed in an apartment house owned by the purchaser. The gas ranges were installed, and, to the extent that the gas piping in each range was attached by a simple coupling to the gas service pipe which delivered gas to the various apartments, were annexed to the building. Thereafter the defendant the Beverly Development Corporation, for the purpose of securing the payment of a sum of money borrowed from the plaintiff, executed and delivered to her a mortgage upon the apartment house premises. The mortgage was taken and the loan made by the plaintiff without knowledge on her part of the conditional sale contract or that title to the gas ranges had been reserved to the seller. After the execution and delivery of the mortgage and after the same had been duly recorded, the conditional sale agreement, whereby the gas ranges had been sold, was filed in the appropriate public office. In this action to foreclose the mortgage it has been held that the gas ranges were subject to the lien thereof and will pass to the purchaser at foreclosure sale.
It is provided in section 67 of the Personal Property Law (Cons. Laws, ch. 41), a new section added by the Laws of 1922, chapter 642, section 2, in part as follows: "If the goods are so affixed to realty at the time of a conditional sale or subsequently as to become part thereof but to be severable without material injury to the freehold, the reservation of property shall be void after the goods are so affixed as against subsequent purchasers of the realty for value and without notice of the conditional seller's title, unless the conditional sale contract, or a copy thereof, together with a statement signed by the seller briefly describing the realty and stating that the goods are or are to be affixed thereto, shall be filed before such purchase in the office where a deed of the realty would be recorded or registered to affect such realty." *Page 15 
Certain chattels have such a determinate character as movables that they remain personal property, after their annexation to real estate, independently of any agreement between the owner of the chattels and the owner of the realty which so provides. (Cosgrove v. Troescher, 62 App. Div. 123; Central Union GasCo. v. Browning, 210 N.Y. 10.) Other chattels, such as the brick, stone and plaster placed in the walls of a building, notwithstanding an agreement to the contrary, conclusively become real estate after annexation thereto. (Ford v. Cobb, 20 N.Y. 344,351; Voorhees v. McGinnis, 48 N.Y. 278, 287; Tifft v.Horton, 53 N.Y. 377; East New York El. Co. v. PetmalandRealty Co., 243 N.Y. 477.) "It will readily be conceded that the ordinary distinction between real estate and chattels exists in the nature of the subject, and cannot in general be changed by the convention of the parties." (Ford v. Cobb, supra.) "If the property had in its own nature a determinate legal character, either as realty or personalty, the manner in which the parties treated it would not change that character." (McRea v. CentralNational Bank of Troy, 66 N.Y. 489.)
Between the two classes of chattels, those which, after annexation, due to the inherent nature of the subject or the mode of annexation, remain personalty, and those which, due to the mode and purposes of annexation, conclusively become real estate, there was, at common law, a large class of movables which, after attachment, continued to be personal property, or became real estate, accordingly as the owner of the chattels and the owner of the real estate might have agreed. (Ford v. Cobb, supra;Tifft v. Horton, supra; Fitzgibbons Boiler Co. v. ManhassetRealty Corp., 125 App. Div. 764; revd., on the dissenting opinion of SCOTT, J., 198 N.Y. 517; De Bevoise v. Maple AvenueConstruction Co., 228 N.Y. 496; East N.Y. El. Co. v.Petmaland Realty Co., supra; Duntz v. Granger Brewing Co.,41 Misc. Rep. 177; 96 App. Div. 631; 184 N.Y. 595.) *Page 16 
The limitation set to this doctrine was that it should not include a chattel "where the subject or mode of annexation is such that the attributes of personal property cannot be predicated of the thing in controversy" (Ford v. Cobb,supra); "as where the property could not be removed without practically destroying it, or where it or part of it, is essential to the support of that to which it is attached." (Tifft v. Horton, supra.) At common law, articles of this third class, excepting those within the group excluded by the limitation, when sold under a conditional sale contract reserving title to the seller, after annexation retained their original character and continued to be the property of the seller, as against subsequent purchasers for value of the real estate, although, but for the intention of the parties evidenced by the contract, they would have become real property. (Duntz v.Granger Brewing Co., supra; Fitzgibbons Boiler Co. v.Manhasset Realty Co., supra; De Bevoise v. Maple AvenueConstruction Co., supra; East N.Y. El. Co. v. Petmaland RealtyCo., supra.)
Self-evidently, the provision quoted from section 67 of the Personal Property Law was intended to affect only chattels belonging to the class which we have denominated third. It was the legislative purpose that a condition reserving title in the seller, to be found in a conditional sale contract, should no longer have the effect of impressing upon articles, annexed to a building by the purchaser in such a manner as otherwise to have become real estate, the continuing character of personal property. The provision in terms relates to none other than goods "so affixed to realty at the time of a conditional sale or subsequently as to become part thereof but to be severable without material injury to the freehold." Goods affixed to realty which, in the absence of an agreement that their original character should be retained, would not have "become part thereof" but would in any event have remained personalty, are not affected by the provision. *Page 17 
The statute provides merely that, in certain instances, a failure to file the contract will render the condition as to reservation of title void. The avoidance of the condition would not convert property sold, which is intrinsically personalty, into realty to become the subject of a real estate mortgage. In order that it might become real estate so that the statutory provision would take effect it must be property which after annexation, except for an agreement to the contrary, would have become part and parcel of the mortgaged land.
That gas ranges, independently of an agreement to that end between buyer and seller, retain their character as personalty, after annexation, has been held in two well-considered cases. InCosgrove v. Troescher (supra), cited with approval inCentral Union Gas Co. v. Browning (supra), the subject considered was gas ranges which were owned absolutely by the proprietor of an apartment house. They had been attached to a building which was subsequently mortgaged by its owner to a third person. The ranges were annexed to the real estate to the extent only that they were connected by couplings to the gas service pipes of the building. It was held that they were movables as a matter of law and were not subject to the lien of the real estate mortgage. In Central Union Gas Co. v. Browning (supra) gas ranges connected to a building by the usual attachment to the gas service pipe were held to retain their character as personal property after such annexation and not to be subject to a real estate mortgage placed upon the premises. The court said: "According to our view of the evidence, these ranges were not so `attached' to the building that, as matter of law, they became part of it."
In his dissenting opinion herein, Judge CRANE reminds us that apartment houses today are massive affairs, housing hundreds of families and occupying entire blocks; that gas ranges are the universal equipment of every *Page 18 
apartment in all such buildings. He expresses the view that, in holding that gas ranges, after attachment to real estate, do not become a part thereof, we are pressing the facts into an old-fashioned mold. The difficulty is that, when the case ofCentral Union Gas Co. v. Browning (supra) was decided, apartment houses of similar size and equipment to those referred to by Judge CRANE were then familiar structures. The complaint against the employment of an old-fashioned mold to give to gas ranges the outworn shape of movable chattels was as meritorious then as now. Nevertheless this court, in reversing the Appellate Division, held them to be personalty. It so held notwithstanding the fact that the very argument now urged by Judge CRANE was advanced by the Appellate Division in support of its holding. Thus this court laid down a rule of property which has doubtless governed the conduct of buyer and seller in innumerable sales which have since been made. We do not feel it to be the province of the court now to alter a rule of property so well established. If relief be needed, the Legislature may provide it.
The case of Central Union Gas Co. v. Browning (supra) is conclusive upon this issue and requires us to hold that the gas ranges in question are not subject to the lien of the mortgage held by the plaintiff. In so deciding we are not unmindful of the decision in Kohler Co. v. Brasun (249 N.Y. 224). In that case the subject considered was a machine, designed to furnish electric power and light, which had been sold under a conditional sale contract. The trier of fact had found that the machine had been so affixed to real estate as to become a part thereof, although easily severable therefrom without material injury to the freehold. The finding had been affirmed at the Appellate Division. We were dealing, therefore, with a typical case in which a condition reserving title, contained in a conditional sale contract, would have had the effect, except for the provisions of section 67, of *Page 19 
imparting the quality of personal property to a machine which otherwise, after annexation, would have taken on the character of real property. For this reason section 67 was effective, in aid of a subsequent purchaser for value, to restore to the machine its natural attributes as a real estate fixture and to make it subject to a real estate mortgage so that a purchaser, after foreclosure thereof, acquired title. Here we are asked to hold that the section has the effect of converting into real estate that which, irrespective of an agreement to that end, is intrinsically personalty. We think that the statute cannot properly be given a construction which would effectuate that result.
The judgment of the Appellate Division and that of the Special Term should be modified to provide that the gas ranges are the property of the Coalecon Company, Inc., which is entitled to their possession, and that the same are not subject to the lien of the mortgage, and as modified affirmed, with costs to the appellant.